JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00524-CV

                               DAVID GRUPA, Appellant

                                             V.

  LILLIE D. BASSET, STANLEY E. DICKSON, CAROLYN SPILLER, CLIFFORD
               DICKSON, AND JANICE CRADDOCK, Appellees

    Appeal from the 506th District Court of Grimes County. (Tr. Ct. No. No. 32491).

       This case is an appeal from the final judgment signed by the trial court on April 2,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, David Grupa, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 28, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Higley.